Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 06/15/2020.
Claims 1-19, 21 are currently pending.
Claims 20, 22 are canceled in a preliminary amendment.
Claims 1-19, 21 are currently amended.
Claims 1-19, 21 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsten Jäger (US 20190005100 A1) in view of Roopesh R. Varier et al (US 7324553 B1).
For Claim 1, Jäger discloses a method performed by a traffic processing unit for handling traffic in a communication network when the traffic is distributed across a set of traffic processing units (Jäger teaches, in ¶ 0031, lines 4-7, a computing device includes one or more processors; and a centralized state engine operatively coupled with a local or remote state database that stores state information), the method comprising: 
receiving a packet of a traffic flow distributed to said traffic processing unit (Jäger teaches, in ¶ 0086, lines 1-2, upon receipt of packet by the state consumer 408 (which can be a packet forwarding device, for example) for processing. Jäger teaches, in ¶ 0089, lines 1-2, that each packet can have a unique packed identifier (e.g., a flow identifier or the like));
wherein the packet class is detected as being active or inactive in the traffic processing unit based on an activity indicator of the packet class maintained in the traffic processing unit (Jäger teaches, in ¶ 0087, lines 5-8, that state information for a packet can include any or a flow state information, session state information and 5-tuple state information);
 obtaining state information pertaining to said assigned packet class (Jäger teaches, in ¶ 0033, lines 3-5, pushing the state information by the centralized state engine to the state consumer), such that if the packet class is detected as active the state information is retrieved from a local storage in the traffic processing unit (Jäger teaches, in ¶ 0052, lines 1-3, that a state consumer packet processing device can initially check for the existence of the desired state information within its local cache), and if the packet class is detected as inactive the state information is fetched from a central storage where state information of different packet classes is maintained (Jäger teaches, in ¶ 0033, lines 4-8, to issue the query for same when the desired state information does not exist within the local cache. In an aspect, the centralized state engine resides within the cloud and can be configured to provide the stored state information pertaining to the packet or flow at issue to one or more state consumers simultaneously); and 
performing stateful packet processing of the received packet based on the obtained state information (Jäger teaches, in ¶ 0054, lines 8-9, that Security devices 158 can use the updated state information to process their respective packets). As for the activity indicator, Jäger teaches in ¶ 0071, lines 4-7, that a Boolean data type with value 1 that can be incorporated in state information of the packet.
Jäger fails to disclose assigning a packet class to the received packet, out of a set of predefined classes, based on information derived from the received packet.
However, Varier, in analogous art, teaches assigning a packet class to the received packet, out of a set of predefined classes, based on information derived from the received packet Col. 14, lines 23-34, that packet processor 131 creates and stores control block objects corresponding to data flows in flow database 135… Control block object attributes further include at least one traffic class identifier (or pointer(s) thereto) associated with the data flow, as well as policy parameters (or pointers thereto) corresponding to the identified traffic class. Varier also teaches, in Col. 6, lines 22-27, that traffic classification engine 137 is operative to analyze data flow attributes and identify traffic classes corresponding to the data flows, as discussed more fully below. In one embodiment, traffic classification engine 137 stores traffic classes associated with data flows encountered).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Jäger with the traffic class identifier taught by Varier. The motivation is so increase network efficiency and help network traffic to flow more smoothly with higher throughput [Varier: Col. 4, lines 41-43]). 
For Claim 2, Jäger discloses a method, wherein if the packet class is detected as inactive the fetched state information is stored in a memory volume of said local storage associated with the packet class (Jäger teaches, in ¶ 0042, lines 10-13, that the locally cached state information can also be used to avoid repeated requests for state information from centralized state database 102 by caching previous results received from centralized state database 102).
For Claim 3, Jäger discloses a method, wherein the activity indicator of said packet class is changed from inactive to active (Jäger teaches, in ¶ 0063, lines 13-17, that state information transmission module 208 can transmit the changed (updated) state information to the centralized state engine that can store the updated state information in centralized state database).
For Claim 4, Jäger discloses a method, wherein the activity indicator is maintained in a packet class record with activity indicators of different packet classes for traffic flows that have been handled by the traffic processing unit (Jäger teaches, in ¶ 0039, lines 4-7, that  State database 102 contains therein state information 104 pertaining to a number of packets or flows as determined and reported by one or more state producers). 
For Claim 5, Jäger discloses a method, wherein said local storage comprises multiple memory volumes (200C) containing state information of different packet classes (Jäger teaches, in ¶ 0057, lines 1-3, that state consumers 108 may use local state information 112 and local policy engine 110 to determine appropriate processing to be applied to a packet associated with the end-to-end packet flow (see local state information 112a to 112n in FIG. 1A)).
For Claim 6, Jäger discloses a method, wherein each local memory volume contains state information of one or more packet classes (Jäger teaches, in ¶ 0054, lines 9-12, that security devices 158 can employ their local policy engines along with state information 154 to determine how to process their respective packets (as shown in FIG. 1B)).
For Claim 7, Jäger discloses a method, wherein said information derived from the received packet comprises at least one of a source address and a destination address, used for determining the packet class of the received packet (Jäger teaches, in ¶ 0051, lines 11-14, that metadata information can also include, for instance, source-destination IP details of the packet, number of packets that have the same source-destination IP information, among any other packet processing level information that may be configured to be stored as metadata).
For Claim 8, Jäger discloses a method, wherein if the state information for said traffic flow is changed, the local memory volume and the central storage are updated accordingly (Jäger teaches, in ¶ 0063, lines 13-17, that state information transmission module 208 can transmit the changed (updated) state information to the centralized state engine that can store the updated state information in centralized state database. Jäger also teaches, in ¶ 0058, lines 1-3, that the proposed engine 106 can be configured to send updated state information associated with a packet or a network flow to multiple state consumers simultaneously).
For Claim 10, Jäger discloses a method, wherein said information derived from the received packet comprises at least one of a source address and a destination address, used for determining the packet class of the received packet (Jäger teaches, in ¶ 0062, lines 1-2, that in an exemplary embodiment, the present disclosure can find use in distributed security systems and those employing virtual machines. Jäger further teaches, in ¶ 0053, lines 1-3, that the centralized state engine 106 can reside within the cloud as cloud state engine 156).
For Claims 11-18, please refer to the rejection of Claim 1-8, above.
For Claim 21, Jäger discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions (Jäger further teaches, in ¶ 0053, lines 1-3, that the present invention may be provided as a computer program product, which may include a machine-readable storage medium tangibly embodying thereon instructions, which may be used to program a computer (or other electronic devices) to perform a process) which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1 (see the rejection of Claim 1, above).



Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel Thorsten Jäger (US 20190005100 A1) in view of Roopesh R. Varier et al (US 7324553 B1) as applied to claims 1 or 11 above, and further in view of Shaun Wackerly (US 20180034737 A1).
For Claims 9 and 19, Jäger & Varier disclose all of the claimed subject matter with the exception that the traffic is distributed by a stateless distribution device such as a layer-3 Ethernet switch.
However, Wackerly, in analogous art, teaches the traffic is distributed by a stateless distribution device such as a layer-3 Ethernet switch (Wackerly teaches, in ¶ 0016, lines 1-4, that SDN controller 210 may communicate with switch 220 via an SDN protocol, such as the OpenFlow protocol. SDN controller 210 may program rules in flow tables of switch 220. Switch 220 may use these rules to process and forward network traffic. Wackerly teaches, in ¶ 0016, lines 7-9, that Switch 220 may be a network infrastructure device, such as a layer 2 switch, layer 2/3 switch, or layer 3 router, of the software defined network.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Jäger with the use of flow classes taught by Varier. The motivation is so that an SDN controller may leverage the knowledge of SDN applications to prepare the network for expected flows [Wackerly: ¶ 0011, lines 18-20]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Backman et al (US 20170149670 A1) pertains to a method in a classifying node . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419